Case 2:18-cv-00014-JRG-RSP Document 195 Filed 03/20/19 Page 1 of 7 PageID #: 3082



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   PLASTRONICS SOCKET PARTNERS, LTD.                   §
   AND                                                 §
   PLASTRONICS H-PIN, LTD.                             §
                                                       § Civil Action No. 2:18-cv-00014-JRG
                                 Plaintiffs,           §
                                                       § JURY TRIAL DEMANDED
   vs.                                                 §
                                                       §
   DONG WEON HWANG, AND                                §
   HICON CO. LTD.                                      §
                                                       §
                                 Defendants.           §
                                                       §

   REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO DEFER DISCOVERY AS TO
                 ATTORNEY FEES OR IN THE ALTERNATIVE
                    MOTION TO COMPEL PRODUCTION

         Defendants’ Opposition to Plaintiffs’ Motion to Defer Discovery or in the Alternative

  Compel Production (Dkt. No. 194) (the “Opposition”) misses the mark in three respects. First, it

  attempts to blur several instances where attorney fees may be a factual issue as being applicable

  to a fee-shifting situation. This, of course, is fundamentally unpersuasive because as pointed out

  by the Plaintiffs’ original motion, the requisite to obtaining fee shifting under TEX. Civ. PRAC. &

  REM. CODE § 38.001(8) is to actually prevail in a suit on a contract.

         Second, Defendants’ opposition fails to achieve fundamental persuasiveness because it

  urges the Court to substitute the analytical question at issue with another—the question is not who

  (whether a jury or the Court) will decide the attorney fee issue, as much as when attorney’s fees

  should be considered. As a practical matter, all fees that would be placed at issue under Section

  38.001(8) cannot be considered by the jury who will determine general liability, as fees will accrue

  leading up to, during, and immediately after trial. Defendants do not address this. Indeed, there




                                                   1
Case 2:18-cv-00014-JRG-RSP Document 195 Filed 03/20/19 Page 2 of 7 PageID #: 3083



  appears to be a tacit acknowledgement that any consideration of fees now will be piecemeal and

  incomplete.

         Third, as to the alternative relief, Defendants ask the Court to allow them to benefit from a

  selective disclosure of work product. This is not allowable. Defendants made a voluntary strategic

  decision to disclose partially redacted statements—a choice with consequences. The law is clear

  that as they rely on their bills, and more importantly turned them over to a supposedly independent

  expert, they put at issue the content of those bills. It would be fundamentally unfair to require

  Plaintiffs to examine this expert without the actual materials that that expert reviewed to reach his

  ultimate opinion.

         Plaintiffs’ motion should be granted.

  I.     Defendants Fail to Provide Authority that Contradicts Plaintiffs’ Argument

         Defendants cite to three cases for the proposition that the jury should consider attorney fees

  at the same time as determining liability. However, each of these three cases is distinguishable,

  and none of the three appears to consider the actual procedure required by Texas state law in the

  recovery of fees under Section 38.

         For instance, Kondos v. Allstate is cited for the proposition that the jury should hear

  attorney fees issue at the same time as liability is determined. However Kondos nowhere explicitly

  states when the attorney fee issue would be decided. No. CIV.A. 1:03-CV-1440, 2005 WL

  1004720, at *16 -*19 (E.D. Tex. Apr. 25, 2005). If anything, Kondos should be read to support

  Plaintiffs’ position, as it is remarkably clear that the Court noted that a party must prevail as a

  requisite to awarding fees. Id. at *16 (“Under Texas law, when a prevailing party in a breach of

  contract suit seeks fees, an award of reasonable fees is mandatory, as long as there is proof of

  reasonable fees .... and the plaintiff has been awarded damages.”). Defendants frankly admit that

  their next case, City of Garland v. Dallas Morning News, does not deal with Section 38.001—thus


                                                   2
Case 2:18-cv-00014-JRG-RSP Document 195 Filed 03/20/19 Page 3 of 7 PageID #: 3084



  it is not relevant or persuasive on this point. City of Garland v. Dallas Morning News, 22 S.W.3d

  351, 367 (Tex. 2000). Finally, Defendants do not appear to accurately represent the posture of

  Campbell, Athey & Zukowski v. Thomasson, 863 F.2d 398, 401 (5th Cir. 1989). That case appears

  to be a suit by a law firm against a client for unpaid fees. Id. at 399. Thus, the reasonableness of

  fees in Campbell had to have been tried at the same time as liability, as the entire contract was

  over unpaid legal services. This is not persuasive in the context of this case. Here, there is a clear

  delineation between the underlying contract at issue and the attorney fees that will be shifted in

  this case.

          In contrast to Defendants’ attempts to shoehorn these cases into its proposition that fees

  should be litigated now, Plaintiffs’ cases actually stand for the proposition being asserted, most

  namely Martin v. J.A.M. Distributing Company, No. 1:08-CV-298, 2009 WL 10677609 (E.D. Tex.

  April 9, 2009). Martin expressly states that “Attorneys’ fee claims are generally resolved at the

  close of the case, after both liability and damages have been determined.” Id. (citing Straus v.

  DVC Worldwide, Inc., 484 F. Supp. 2d 620, 633 (S.D. Tex. 2007)).           Additionally, Defendants

  completely miss Rule 54(d)’s express statement that fees should be considered 14 days after entry

  of judgment.

  II.     Defendants Do Not Address the Procedure for Claiming Fees Under Sec. 38.001

          Defendants’ ignore the requisite procedure required to recover fees under Sec. 38.001. In

  the very next section of the Code, the Texas Legislature set forth the procedure for collecting

  attorney fees due to a breach of contract:

          To recover attorney's fees under this chapter:

                 (1)     the claimant must be represented by an attorney;

                 (2)    the claimant must present the claim to the opposing party or to a
                 duly authorized agent of the opposing party; and



                                                    3
Case 2:18-cv-00014-JRG-RSP Document 195 Filed 03/20/19 Page 4 of 7 PageID #: 3085



                 (3)     payment for the just amount owed must not have been tendered
                 before the expiration of the 30th day after the claim is presented.

  TEX. ANN. CODE § 38.002.

         As an initial matter, no claim has actually been tendered to Plaintiff so far, but more

  importantly, no claim can be submitted until after all attorney fees are tallied after trial. Section

  38.002’s use of the singular “claim” denotes the legislative intent that attorney fees should be

  addressed as one single claim, not addressed in parts as they accrue. And the only way to address

  attorney fees as a single claim is to wait until after the prevailing party is known and all fees have

  been accounted.

  III.   Defendants Have Voluntarily Put at Issue the Content of Their Bills

         Defendants attempt to evade the consequences of putting their billing records at issue by

  arguing that their voluntary submission of their records is not a waiver of work product protection.

  They cite no case for such a proposition, in no small part because no case exists. Instead, as the

  Texas Supreme Court recently observed, in unmistakable language, “[A]n opposing party may

  waive its work-product privilege [as to their billing records] through offensive use—perhaps by

  relying on its billing records to contest the reasonableness of opposing counsel’s attorney fees or

  to recover its own attorney fees.” (emphasis added) In re Nat'l Lloyds Ins. Co., 532 S.W.3d 794,

  807 (Tex. 2017), reh'g denied (Dec. 8, 2017). That is exactly what Defendants have done here—

  they have selectively submitted portions of their bill for offensive use—to immediately prove up

  their fees. They made a strategic choice in doing so; the court should not relieve them from the

  strategic consequences for their decision.

         That Defendants are seeking to use their billing records as both a sword and shield is clear

  from their argument to the Court as to why the redacted portions should stay secret. They argue

  in their opposition that “‘[a]ll time entries related solely to unrecoverable fees have been entirely



                                                    4
Case 2:18-cv-00014-JRG-RSP Document 195 Filed 03/20/19 Page 5 of 7 PageID #: 3086



  redacted’” and that one example would be their now abandoned patent infringement claims against

  Plaintiff. Opposition, at 6. Of course, Plaintiffs are left to guess what other factors weighed in

  counsels’ or their expert’s decision to deem a given entry “unrecoverable.” It is highly probative

  and material to examine all of these redacted entries to see if there is logical consistency between

  Defendants’ self-selected list of “recoverable” fees and the “unrecoverable” one. And given that

  Defendants wish to present their bills with the imprimatur of an expert, Plaintiffs must be given

  the opportunity to cross-examine Mr. Harper with these records.

         Additionally, Plaintiffs have valid concerns that there may be a comingling of fees incurred

  by Mr. Hwang, who is a party to the contract, and the other Defendants, who are not. In apparent

  recognition that this is an issue, Defendants nonetheless hand-waive the concern with a conclusory

  assurance that the records “are sufficiently unredacted for Plastronics to properly asses [sic] each

  time entry.” Opposition, at 7. This is not a real argument. The client name that an attorney files

  an invoice under is not dispositive of who actually incurred and benefited from a fee generating

  activity. If it was, then in a situation like this, where some parties may fall within a fee shifting

  provision, and some do not, an unscrupulous party could “launder” unrecoverable fees through a

  qualified fee shifting party.   The surest check to prevent such a concern is a robust discovery

  process. Accordingly, the billing records should be turned over.

                                           CONCLUSION

         For these reasons, discovery into attorney fees should be deferred until after Court

  determines that a party has prevailed. In the alternative, the Court should order Haynes and Boone,

  LLP to produce un-redacted copies of the attorney bills that their expert references in his report.




                                                   5
Case 2:18-cv-00014-JRG-RSP Document 195 Filed 03/20/19 Page 6 of 7 PageID #: 3087




  Dated: March 20, 2019
                                     Respectfully Submitted,

                                     /s/ Katarzyna Brozynski
                                     Katarzyna Brozynski
                                     Texas State Bar No. 24036277
                                     kbrozynski@spencerfane.com
                                     Antonio S. Devora
                                     Texas State Bar No. 24074133
                                     adevora@spencerfane.com
                                     Bart Dalton
                                     Texas State Bar No. 24043418
                                     bdalton@spencerfane.com
                                     SPENCER FANE, LLP
                                     5700 Granite Parkway, Suite 650
                                     Plano, TX 75024
                                     (972) 324-0300 Telephone
                                     (972) 324-0301 Fax

                                     ATTORNEYS FOR PLAINTIFFS




                                        6
Case 2:18-cv-00014-JRG-RSP Document 195 Filed 03/20/19 Page 7 of 7 PageID #: 3088



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on March 20, 2019, this document was filed electronically

  in compliance with Local Rule CV-5(a), and thereby served on all counsel who are deemed to have

  consented to electronic service, per Local Rule CV-5(a)(3).

                                                      /s/ Katarzyna Brozynski
                                                      Katarzyna Brozynski




                                                 7
